MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                          Jan 26 2015, 9:38 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Jeffrey D. Stonebraker                                    Gregory F. Zoeller
Clark County Chief Public Defender                        Attorney General of Indiana
Jeffersonville, Indiana
                                                          Graham T. Youngs
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Ralph Hughett,                                           January 26, 2015

Appellant-Defendant,                                     Court of Appeals Cause No.
                                                         10A05-1406-CR-280
        v.                                               Appeal from the Clark Circuit Court
                                                         The Honorable Vicki L. Carmichael,
                                                         Judge
State of Indiana,                                        Cause No. 10C04-0910-FA-307
Appellee-Plaintiff




Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 10A05-1406-CR-280 | January 26, 2015      Page 1 of 5
                                             Case Summary
[1]   Ralph Hughett appeals the fifty-year sentence imposed by the trial court

      following his guilty plea to one count of class A felony child molesting and one

      count of class C felony child molesting. Hughett molested two of his

      granddaughters. He claims that his sentence is inappropriate in light of the

      nature of his offenses and his character. Finding that Hughett has not met his

      burden to demonstrate that his sentence is inappropriate, we affirm.


                                 Facts and Procedural History
[2]   Hughett fondled, touched, and had sexual intercourse with his granddaughter

      V.P. on multiple occasions beginning in 2000, when she was five years old, and

      continuing until 2009 when she was fourteen years old. The molestations of

      V.P. occurred both in Indiana and in Illinois. Also, on one occasion between

      2001 and 2002, Hughett touched his other granddaughter A.P. on her vagina

      under her clothes when she was five years old.


[3]   The State charged Hughett with five counts of class A felony child molesting

      and five counts of class C felony child molesting regarding victim V.P. The

      State also charged Hughett with one count of class C felony child molesting

      regarding victim A.P. On March 10, 2014, Hughett pled guilty to one count of

      class A felony child molesting regarding V.P. and one count of class C felony

      child molesting regarding A.P. The plea agreement provided for concurrent

      sentences. Following a hearing, the trial court sentenced Hughett to fifty years

      on the class A felony count and eight years on the class C felony count, to be


      Court of Appeals of Indiana | Memorandum Decision 10A05-1406-CR-280 | January 26, 2015   Page 2 of 5
      served concurrently, for an aggregate sentence of fifty years. 1 This appeal

      ensued.


                                       Discussion and Decision
[4]   Hughett invites this Court to reduce his fifty-year sentence pursuant to Indiana

      Appellate Rule 7(B), which provides that we may revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, we find that the

      sentence “is inappropriate in light of the nature of the offense and the character

      of the offender.” The defendant bears the burden to persuade this Court that

      his or her sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

      (Ind. 2006). “[W]hether we regard a sentence as appropriate at the end of the

      day turns on our sense of the culpability of the defendant, the severity of the

      crime, the damage done to others, and myriad other factors that come to light

      in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). We

      recognize that the “principal role of appellate review should be to attempt to

      leaven the outliers and to identify some guiding principles for trial courts and

      those charged with improvement of the sentencing statutes, but not to achieve a




      1
       Pursuant to the plea agreement, the trial court ordered Hughett’s fifty-year aggregate sentence to be served
      consecutive to the eight-year sentence Hughett is currently serving in Illinois for a prior conviction for
      predatory criminal sexual assault also involving victim V.P.

      Court of Appeals of Indiana | Memorandum Decision 10A05-1406-CR-280 | January 26, 2015             Page 3 of 5
      perceived ‘correct’ result in each case.” Id. at 1225. Indeed, “[t]he question

      under Appellate Rule 7(B) is not whether another sentence is more appropriate:

      rather, the question is whether the sentence imposed is inappropriate.” King v.

      State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008).


[5]   The sentencing range for a class A felony is between twenty and fifty years with

      the advisory sentence being thirty years. Ind. Code § 35-50-2-4. The sentencing

      range for a class C felony is between two and eight years with the advisory

      sentence being four years. Ind. Code § 35-50-2-6. The trial court imposed the

      maximum sentence on each offense, to be served concurrently, for an aggregate

      sentence of fifty years. Hughett believes that this sentence is an outlier. We

      disagree.


[6]   As for the nature of his offenses, Hughett fondled, touched, and had sexual

      intercourse with his granddaughter V.P. on multiple occasions beginning when

      she was just five years old and continuing until she was fourteen years old. He

      threatened V.P. by telling her that if she told anyone what was happening “he

      couldn’t be [her] papaw anymore.” Tr. at 31. V.P. was afraid to reveal the

      molestations because her “mamaw” had passed away and Hughett was the only

      parent V.P.’s mom had left. Id. On at least one occasion, Hughett also touched

      his other granddaughter A.P.’s buttocks and her vagina inside her clothing.

      A.P. was only five years old at the time. Hughett attempts to minimize the

      heinousness of these offenses by arguing that he never threatened his victims

      with physical harm in order to perpetrate his crimes. We consider his use of

      emotional control and psychological abuse to be just as reprehensible under the

      Court of Appeals of Indiana | Memorandum Decision 10A05-1406-CR-280 | January 26, 2015   Page 4 of 5
      circumstances. These crimes involved the continued abuse of the position of

      trust between a grandfather and his young grandchildren. The nature of the

      offenses does not warrant a sentence reduction.


[7]   As for his character, Hughett argues that his guilty plea should reflect positively

      on his character because he spared his victims the trauma of a trial. However,

      we cannot ignore the immense benefit Hughett received in exchange for his

      plea, as he gained the dismissal of nine additional felony counts and the

      guaranteed imposition of concurrent sentences. Hughett’s guilty plea was

      clearly a pragmatic decision that is not necessarily a reflection of good

      character. Moreover, Hughett’s criminal history reflects negatively on his

      character. See Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007)

      (when considering the character of the offender, one relevant fact is the

      defendant’s criminal history). As specifically noted by the trial court, Hughett

      was previously convicted of the predatory criminal sexual assault of V.P. in

      Illinois and, at the time of sentencing, was still serving an eight-year-sentence

      for that crime. In sum, Hughett has not met his burden to demonstrate that his

      fifty-year sentence is inappropriate in light of the nature of his offenses or his

      character, and we decline his invitation for sentence reduction.


[8]   Affirmed.


      FRIEDLANDER, J., and KIRSCH, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 10A05-1406-CR-280 | January 26, 2015   Page 5 of 5